ORDER DENYING PETITIONThis petition for a writ of mandamus challenges a district court order denying a motion to recuse/disqualify a judge in a misdemeanor DUI prosecution. We are not satisfied that this court's intervention by way of an extraordinary writ is warranted because petitioner has not demonstrated that the justice court acted arbitrarily and capriciously in denying the motion to recuse/disqualify. See NRS 34.160 ; State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (recognizing that a writ of mandamus may issue to control an arbitrary or capricious exercise of discretion and defining an arbitrary and capricious exercise of discretion as "one founded on prejudice or preference rather than on reason, or contrary to the evidence or established rules of law") (internal citations and quotations omitted); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (recognizing that a petitioner bears the burden of demonstrating that extraordinary relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that the issuance of a writ of mandamus is discretionary); see also NCJC 2.11(A)(1) (requiring disqualification where a judge's impartiality might reasonably be questioned); Rivero v . Rivero , 125 Nev. 410, 439, 216 P.3d 213, 233 (2009) (recognizing that bias must stem from an extrajudicial source, something other than what the judge learned from her participation in the case); In re Petition to Recall Dunleavy, 104 Nev. 784, 789, 769 P.2d 1271, 1275 (1988) (holding that adverse judicial rulings during the proceedings are not a basis to disqualify a judge). Accordingly, weORDER the petition DENIED.